Citation Nr: 0122446	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  01-05 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date prior to March 17, 1992 for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from January 1968 until 
January 1970; from January 1971 to October 1972; and from 
January 1978 until April 1980.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a February 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina which effectuated a decision of the Board in 
December 2000 which reopened a claim for service connection 
for PTSD and granted service connection for PTSD and assigned 
a 50 percent disability rating, both effective March 17, 1992 
(date of receipt of application to reopen the claim for 
service connection for PTSD).  A 100 percent schedular rating 
was granted for PTSD effective February 3, 2001 (date of a VA 
rating examination).  That rating action also denied 
entitlement to special monthly pension based on need for 
regular aid and attendance or by reason of being housebound 
and also denied eligibility for Dependent's Educational 
Assistance under 38 U.S.C. Chapter 35.  That rating action 
also proposed to find the veteran incompetent, based on 
findings on VA psychiatric examination in February 2001 and, 
subsequently, an April 2001 rated the veteran as incompetent 
to handle his funds.  

During this appeal, it appears that a notice of disagreement 
(NOD) has been filed with the effective date assigned for the 
100 percent schedular rating for service-connected PTSD by 
the February 2001 rating action.  This disagreement was 
expressed in VA Form 9 of June 2001, and possibly in prior 
correspondence.  This matter will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  In a December 29, 1983 Board decision, service connection 
for PTSD was denied.  That decision was final.  

2.  The veteran's reopened claim for service connection for 
PTSD was received on September 6, 1988.  

3.  PTSD was first diagnosed on August 1, 1991.


CONCLUSION OF LAW

An effective date of August 1, 1991, for service connection 
for PTSD is warranted.  38 U.S.C.A. § 5110(a) (West Supp. 
2001); 38 C.F.R. § 3.400(r) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  The June 2001 statement 
of the case advised the veteran of the pertinent law and 
regulations as well as the basis the denial of the claim.  
Also, by reciting the applicable law and regulations notice 
was given of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  In this case 
no additional notice or evidentiary development would result 
in any new relevant or material evidence since disposition of 
the claim depends upon past factual matters.  Indeed in 
correspondence from the veteran's wife received in June 2001 
it was stated that there was "not any more evidence to 
add."  Moreover, the is no allegation nor indication in the 
record that there are past VA clinical records which are not 
on file (such as might be construed as an informal claim for 
service connection for PTSD for the purpose of obtaining an 
earlier effective date for service connection for PTSD).  

The VCAA specifically did not alter the require of the 
submission of new and material evidence to reopen a 
previously and finally denied claim, contained in 38 U.S.C.A. 
§ 5108 (West Supp. 2001).  Final Regulations to effectuate 
the VCAA were published on August 29, 2001 with the same 
effective date of the VCAA, November 9, 2000.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  However, 
some regulations governing reopening of previously and 
finally denied claims were also revised effective the date of 
publication on August 29, 2001.  These redefine new and 
material evidence and the duty to assist in applications to 
reopen previously and finally denied claims.  The comments to 
the newly published regulations reflect that the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) apply only to 
applications, filed on or after August 29, 2001, to reopen a 
previously denied claim.  Here, the application to reopen was 
filed in 1992, prior to the new regulations and, moreover, it 
is not reopening which is the matter at issue.  Rather, the 
claim for service connection for PTSD was granted subsequent 
to reopening.  Since service connection has already been 
granted for PTSD, this new regulation is likewise 
inapplicable.  

The record on appeal indicates no reasonable possibility that 
any further assistance would aid the appellant in 
substantiating the claim for an earlier effective date for 
service connection for PTSD.  See VCAA 114 Stat. 2097, 
§ 5103A(a)(2) (The Secretary is not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.").  
Specifically, there is no suggestion in the record of any 
evidence which would specifically establish the VA receipt of 
a claim for service connection for PTSD prior to March 17, 
1992.  

Legal Analysis

The proper effective date for an original claim for service 
connection under 38 U.S.C.A. § 5110 (West Supp. 2001) and 38 
C.F.R. § 3.400(b)(2)(i) (2000) is the "[d]ay following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise the date of receipt of claim, or date 
entitlement arose, whichever is later."

In the VA Form 9, Substantive Appeal, of June 2001 it was 
apparently alleged that the proper effective date for service 
connection for PTSD should be in 1982.  However, the Board 
decision in December 1983 is final and reconsideration of 
that Board decision was denied in August 2001.  Accordingly, 
the December 29, 1983 Board decision is a bar to an effective 
date for service connection for PTSD as of and prior to that 
date.  

"A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. 
§ 3.400."  See VAOPGCPREC 9-94, 59 Fed. Reg. 27309 (1994).  
Under 38 U.S.C.A. § 5110 (West Supp. 2001) and 38 C.F.R. 
§ 3.400(r) (2000) the effective date of a reopened claim for 
service connection is the date of receipt of claim or the 
date entitlement arose, whichever is later.  By statute and 
regulation, the effective date for service connection based 
on a reopened claim cannot be the date of receipt of an 
original claim which was previously denied.  Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also Flash v. Brown, 
8 Vet. App. 332, 340 (1995).  

38 U.S.C.A. § 5110(a) (West Supp. 2001) provides that 

Unless specifically provided otherwise 
in this chapter, the effective date of 
an award based on an original claim, a 
claim reopened after final adjudication, 
or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor. 

Also, 38 C.F.R. § 3.400(q)(ii) (2000) provides that the 
effective date of a claim received after a final 
disallowance, based on receipt of new and material evidence, 
shall be "[d]ate of receipt of new claim or date entitlement 
arose, whichever is later."  

In Livesay v. Principi, No. 00-51, slip op. (U.S. Vet. App. 
August 30, 2001) it was held that 38 C.F.R. § 3.400(q)(ii) 
was entirely consistent with and a reasonable interpretation 
of 38 U.S.C.A. § 5110(a).  

In that same VA Form 9 it was also alleged that the proper 
effective date for service connection for PTSD should be in 
December 1983 and it is apparently meant that this should be 
immediately following the December 1983 Board decision.  It 
is pointed out that the veteran was receiving psychiatric 
medication and treatment at that time.  

Here, the veteran sought VA outpatient treatment (VAOPT) over 
the years following the December 1983 Board decision but 
there is nothing which suggests that at the time of such 
VAOPT he expressed a desire or intent to claim service 
connection for PTSD.  

As to any allegation that VAOPT is an "informal claim" under 
38 C.F.R. §§ 3.155 and 3.157, § 3.155(a) provides that "[a]ny 
communication or action, indicating an intent to apply for [] 
benefits [] from a claimant...may be considered an informal 
claim.  Such informal claim must identify the benefit 
sought."  When a veteran simply seeks outpatient treatment 
and not compensation benefits, it is not an informal claim.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).

Similarly, nothing in the private clinical records from 1983 
to 1992 indicate an intent for claim service connection for 
PTSD.  Also, the VA psychiatric examination in 1985 was in 
conjunction with another claim for pension benefits, which 
was denied in September 1985.  

In a December 1998 Board decision and in a December 2000 
Board decision, it was stated that the application to reopen 
the claim for service connection for PTSD was received in 
March 1992.  On March 17, 1992 a document entitled "DECISION 
ON APPEAL" concerning the veteran's award under the Agent 
Orange Payment Program.  That document reflects that the 
"cause of the veteran's disability is 'Delayed Stress 
Syndrom,' Post Traumatic Stress Syndrome."  However, a copy 
of that same document was previously received on March 8, 
1990.  Moreover, upon a more thorough review of the multiple 
claim files it is found that on September 2, 1988 a 
handwritten letter was received from the veteran in which he 
stated that he "[w]ould like to Reopen claim [sic] 
concerning [] what is now called (Delayed Stree [Stress])."  

Accordingly, the veteran filed an formal application to 
reopen the claim for service connection for PTSD on September 
6, 1988.  

After a thorough review of the entire record, there is 
nothing which could be construed as a either a formal or 
informal claim for an increased rating filed by the veteran 
during the time since the December 1983 Board decision and 
the receipt of the application to reopen the claim for 
service connection for PTSD on September 6, 1988.  According, 
the only conclusion that can be reached is that there was no 
such claim for an effective date for service connection for 
PTSD prior to September 6, 1988.  

Having established that the veteran filed an application to 
reopen claim for service connection for PTSD no earlier than 
September 1988, the Board must take the additional step of 
determining whether the facts found support the assignment of 
an effective date earlier than March 17, 1992.  

The evidence associated with the claims file includes 
numerous VA and private medical documents, as well as a 
Social Security Administration disability determination, and 
various lay statements.  The veteran received treatment in 
1985 from William Bowen, M.D., for an occupational injury 
resulting in orthopedic disability - there was no indication 
in the medical records associated with that event that the 
veteran had PTSD.  VA hospitalization in June 1986 was for 
treatment of factitious disorder with physical manifestations 
and a personality disorder.  VA outpatient treatment records 
dated from 1988 to 1990 reflect treatment for physical 
ailments, including wisdom teeth and a skin problem.  An 
April 1989 VA hospitalization was for treatment of back pain 
and plantar fasciitis.  Treatment from Edwin Worrell, M.D., 
in September 1989 followed an automobile accident wherein the 
veteran injured his left low back, hip and leg.  

Finally, on August 1, 1991, during a VA PTSD evaluation, the 
veteran was acknowledged to have PTSD.  This is the first 
diagnosis of the disorder.  This diagnosis supports the 
assignment of an effective date of August 1, 1991 for the 
award of service connection for PTSD.  While the veteran 
attempted to reopen his claim in September 1988, the "facts 
found" clearly reveal that a diagnosis of PTSD was not 
rendered until August 1, 1991.

In reaching this decision, it is the judgment of the Board 
that to the extent that an effective date prior to August 1, 
1991, for service connection for PTSD is claimed the 
preponderance of the evidence is against the claim and, thus, 
there is no doubt to be resolved in favor of the veteran.  


ORDER

An effective date of August 1, 1991 for service connection 
for PTSD, but not prior thereto, is granted.  


REMAND

It appears that an NOD has been filed with the effective date 
assigned for the 100 percent schedular rating for service-
connected PTSD by the February 2001 rating action.  This 
disagreement was expressed in VA Form 9 of June 2001, and in 
prior correspondence, and was thus a timely received NOD.  
However, no statement of the case (SOC) has been issued as to 
this matter. 

Since the appellant filed a timely NOD, the Board's 
jurisdiction has been triggered.  At this point, the issue 
must be REMANDED, per Manlincon v. West, 12 Vet. App. 238 
(1999), so that the RO can issue an SOC on the underlying 
claim itself: entitlement to an earlier effective date for a 
100 percent schedular rating for service-connected PTSD.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).  

Accordingly, the case is remanded for the following:

1.  The RO should issue an SOC as to the 
issue of entitlement to an earlier 
effective date for a 100 percent 
schedular rating for PTSD, and allow the 
veteran and his service representative 
the requisite period of time for a 
response.  

2.  Thereafter, if an appeal is 
perfected as to this matter, the case 
should be returned to the Board for 
appellate review.  

The purpose of this remand is to ensure 
due process of law.  No action by the 
veteran is required, until he is so 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 



